          Case 1:19-cr-00090-SPW Document 207 Filed 03/26/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION


 UNITED STATES OF AMERICA,
                                                   CR-19-90-BLG-SPW-1

                         Plaintiff,
                                                           ORDER

           vs.



 MEREDITH McCONNELL,

                         Defendant.



      Upon the Defendant's Second Unopposed Motion for Witnesses to Testify via

Video at Trial(Doc. 206), and for good cause appearing,

      IT IS HEREBY ORDERED that the Defendant's second motion to allow


witnesses to testify by video is GRANTED.

      IT IS FURTHER ORDERED that it is counsel's responsibility to provide any

exhibits used during video testimony to the witnesses beforehand for the reason the

Court's electronic video and/or ZOOM does not work if exhibits need to be shown from


the courtroom.
Case 1:19-cr-00090-SPW Document 207 Filed 03/26/21 Page 2 of 2
